70 F.3d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Larry P. LEDFORD, Defendant-Appellant.
No. 95-15459.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1995.*Decided Nov. 9, 1995.

Before:  GOODWIN, PREGERSON, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Larry P. Ledford, a federal parolee, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  He contends the district court erred in denying him relief.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255.  We accept the district court's factual findings unless clearly erroneous and review its conclusions of law de novo.  Doganiere v. United States, 914 F.2d 165, 167 (9th Cir.1990), cert. denied, 499 U.S. 940 (1991).  We affirm.


3
On June 8, 1984, Ledford pleaded guilty to possession with intent to distribute marijuana and was sentenced to five years in prison consecutive to another federal conviction.  At his sentencing hearing, Ledford admitted that half a pound of marijuana was found during the search of his residence.  On November 17, 1994, Ledford filed this motion challenging the marijuana conviction.


4
He contends his marijuana conviction is invalid because police reports do not reflect that any marijuana was seized at the time his residence was searched.  Ledford waived this claim when he pleaded guilty to the charge.  See Tollett v. Henderson, 411 U.S. 258, 267 (1973).  Accordingly, the district court properly denied the claim without an evidentiary hearing.  See 28 U.S.C. Sec. 2255;  see also United States v. Donn, 661 F.2d 820, 824 (9th Cir.1981) (we may affirm on any basis supported by the record).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3